                                                                       FiIED
1                                                           CLERK, U.S. DISTRICT COURT

2
3
                                                           C~~1TftAL CISTr~!   F ALIFORMA
                                                           EASTERN DIVISI      ~DEPUTY
4
5
6
7
8                        iJrTITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
     ~ UI~TITED STATES OF AMERICA,                Case No.: S= ~= _ ~'~ ~ - ~ ~
11
                       Plaintiff,                 ORDER OF DETENTION PENDING
12                                                FURTHER REVOCATION
                v.                                PROCEEDINGS
13                                                  ED.R. CRIM.P. 32.1(a)(6); 18
      L~~ ~ ~c~ ~~       ~~~ S                     .S.C.§ 3143(a)(1))
14                         L—, ~,~sZlxa' ~
                       Defendant.
15
16        The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the                          District of
18         ~j~-       for alleged violations) ofthe terms and conditions ofprobation
19 or supervised release; and
20        Having conducted a detention heaxing pursuant to Federal Rule of Criminal
21 Procedure ~2.1(a)(6) and 18 U.S.C. § 3143(x)(1),the Court finds that:
22 A.(~ The defendant has not met his/her burden of establishing by clear and
23           convincing evidence that he/she is not likely to flee ifreleased under 18
24           U.S.C. § 3142(b)or(c}. This finding is based on the following:
25          (~ ~ information in the Pretrial Services Report and Recommendation
26          (~;information in the violation petition and reports)
27          (~ the defendant's nonobjection to detention at this time
28          () other•


                                              1
 1         ,.and/ or
2 B.(~ The defendant has not met his/her burden ofestablishing by clear and
3           convincing evidence that he/she is not likely to pose a danger to the safety
4           ofany other person or the community ifreleased under 18 U.S.C.
5           § 3142(b)or(c). This fording is based on the following:
6          (~ information in the Pretrial Services Report and Recommendation
7          (~ information in the violation petition and reports)
8          (       the defendant's nonobjection to detention at this time
9           O      other: .
10
11 IT THEREFORE IS ORDERED that the defendant be detained pending the fi~rther
12 revocation proceedings.
13
14 Dated: ~ I
15                                                ~                    ..         ~
16
17
18
19
20
21
22
23
24
25
26
27~
2g
